         Case 3:20-cv-00133-JCH Document 94 Filed 05/12/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                     :
JAKUB MADEJ                                          :
                                                     :      CIVIL ACTION NO.
                      PLAINTIFF                      :      3:20-cv-00133-JCH
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, MARVIN CHUN,                        :
MARK SCHENKER, PETER SALOVEY AND                     :
JESSIE ROYCE HILL                                    :
                                                     :
                      DEFENDANTS                     :
                                                     :      MAY 12, 2020

             MOTION TO STAY DISCOVERY PENDING RESOLUTION OF
                   THE DEFENDANTS’ MOTION TO DISMISS

       The defendants hereby move to stay all discovery until after the Court has issued a ruling

on the defendants’ motion to dismiss the complaint in its entirety. As will be discussed in detail

below, it appears that the filing of the defendants’ motion to dismiss has caused the plaintiff to

unleash a barrage of inappropriate communications and discovery-related pleadings to defense

counsel and the defendants themselves. In order to spare the parties and the Court time-consuming

and expensive motion practice, the defendants move for a stay of all discovery until the Court has

ruled on the pending motion to dismiss. The defendants also move for an order requiring the

plaintiff to limit his communications to defense counsel only, to cease his practice of sending the

same pleading or discovery request multiple times through a variety of methods of communication,

and to cease direct communications from the plaintiff to the defendants.
          Case 3:20-cv-00133-JCH Document 94 Filed 05/12/20 Page 2 of 2



                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN, MARK
                                                SCHENKER, PETER SALOVEY AND JESSIE
                                                ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  2
